AMIDON, District Judge
(after stating the facts as above). Could the judgment from which we have quoted above be collaterally attacked? It was presented to the Board of General Appraisers, and they disposed of it in the following language:
“So much as was said by the learned judge in reference to the amount of duties payable on the merchandise must be construed as obiter dictum, and of no binding force.”
*60Judicial opinions may be narrowed by the principle referred to by the learned board, but we are not aware that the judgments and decrees of courts can be pared down by the doctrine of obiter dicta. In dealing with judgments the only question is, had the court jurisdiction of the subject-matter and the parties? If it had, its judgment is a bar to any subsequent suit upon the same cause of action, and is also, in any suit upon a different cause of action, between the same parties, an estoppel as to any matter actually litigated. Cromwell v. County of Sac, 94 U. S. 361, 24 L. Ed. 195; Harrison v. Remington Paper Co., 140 Fed. 385, 400, 72 C. C. A. 405, 3 L. R. A. (N. S.) 954. The cause of action here asserted by the government is that it is entitled to the 50 per cent, additional duty. That claim is denied by the appellee. This is the only controversy presented by the record or discussed by counsel. That matter is unquestionably covered by the judgment in the forfeiture case, both negatively and affirmatively. It was there first adjudged that Mr. Sommers was entitled to a return of his paintings, “upon payment of the duty due and payable on the true value of the paintings, as shown by the consular invoice.” Second, it was adjudged that claimant was entitled to a return of the paintings, without the payment of “the additional duty of 50 per cent, in the nature of a penalty provided for under certain circumstances, and which the court holds should not be applied in this case.” Unless that judgment is void, it establishes beyond question that the government was not entitled to the 50 per cent, duty, and that the appellee is entitled to a return of the money which was exacted of him without authority of law.
But it is said that the judgment is void because the only issue in the forfeiture case was whether the entry was fraudulent, and the pictures for that reason subject to forfeiture. The difficulty with that contention, however,' is that we have neither the pleadings nor the evidence in that case before us.. The court being a court of general jurisdiction, we are bound to presume that all matters covered by its judgment were in fact litigated by the parties. In the absence of all showing, we cannot assume that the court undertook to pass upon matters which were not submitted to it for decision. No doubt, if a court hy mere brutum fulmén should assume to adjudicate matters wholly outside the actual litigation, its judgment would be void; but such conduct is so foreign to the ordinary proceedings of courts of record that it may be seriously doubted whether evidence, however strong, would be received to impeach a judgment collaterally upon such grounds. Certainly a judgment cannot be so overthrown upon a mere speculative inference as to what the issues might have been. That, however, is all we have before us in the present case. Our attention is directed to the grounds of an ordinary suit for forfeiture, and the frame of the pleadings therein; and we are asked to hold as a matter of law that in the forfeiture suit here involved no other matters could possibly have been litigated by the parties. The premise does not support the conclusion. It is open to litigants to restrict or enlarge their issues within wide discretionary limits. Surely it was competent for the government and the claimant in the forfeiture case to litigate the question not only whether the entry was fraudulent, but also whether the paintings, in *61the absence of fraud, were subject to the additional 50 per cent. duty. Even if the evidence showed that there was no fraudulent intent, still the customs officers would have been entitled, and it would have been their duty, to retain possession of the paintings until all sums due thereon were paid to the government. Those officers proceeded upon that basis. They assessed the new duties and the penalty against the paintings, and retained them in their possession for the purpose of enforcing payment of this claim. Under such a situation, we are bound to presume that every matter covered by the judgment was in fact litigated by the parties. Indeed, the course of events, as disclosed by the record, contains persuasive evidence that what we are thus bound to hold as a legal presumption actually took place as a matter of fact. As above stated, the original judgment was rendered on April 16, 1906. The entry was reliquidated by the customs officers, and the additional duties and penalties imposed on June 28, 1906. Thereupon the claimant moved to modify the judgment. Why? Manifestly that it might be extended so as to cover all matters in dispute between him and the government. The second judgment recites that the parties were heard upon this motion, and that it is based “upon the pleadings and proofs adduced.” Upon such a showing the original judgment was vacated and set aside, and. the new judgment entered. Thus, not only the presumption of law, but the showing disclosed by the record, established that the judgment embodies only such matters as were actually litigated by the parties. Such being the case, the rights of the parties in the present controversy there became res adjudicata, and upon that determination the paintings were not subject to the additional duty of 50 per cent., and the appellee here was entitled to a return of his money.
The decree must be affirmed.